United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.L., Appellant
and
U.S. POSTAL SERVICE, MAIN POST OFFICE,
Minneapolis, MN, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-1205
Issued: November 23, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On May 18, 2016 appellant filed a timely appeal of a May 6, 2016 merit decision of the
Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to
consider the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish an injury due to an
accepted February 5, 2016 employment incident.
FACTUAL HISTORY
On February 5, 2016 appellant, then a 22-year-old city carrier assistant, signed a
traumatic injury claim (Form CA-1) alleging that on that date he cut his right index finger on a
metal panel covering the back of a mailbox. Appellant’s supervisor noted on the reverse side of
the claim form that the injury was not reported until March 24, 2016. It was further noted that
1

5 U.S.C. § 8101 et seq.

the claim was controverted as the claim was not filed within 30 days of the alleged injury.
Appellant did not stop work.
In support of his claim, appellant submitted a February 5, 2016 duty status form (Form
CA-17) which diagnosed a left index finger laceration and provided work restrictions.2 The form
noted that appellant cut his hand on a mailbox on that date.
In a letter dated April 5, 2016, OWCP informed appellant that the evidence of record was
insufficient to establish his claim. It advised him as to the medical and factual evidence required
and afforded him 30 days to provide this information.
In response to OWCP’s request, appellant submitted hospital reports from his February 5,
2016 emergency room visit.
In February 5, 2016 emergency department notes, Collin Arnett, a certified physician
assistant, and Ann M. Kibler and Jean T. Dahm, registered nurses, noted a diagnosis of right
index finger laceration. A history of the injury and physical examination findings were provided.
Appellant was discharged that day.
By decision dated May 6, 2016 OWCP denied appellant’s claim. It found that the
February 5, 2016 incident occurred as alleged, but the record contained no medical evidence
containing a medical diagnosis causally related to the accepted work incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was filed within the applicable time
limitation,, that an injury was sustained while in the performance of duty as alleged, and that any
disability and/or specific condition for which compensation is claimed are causally related to the
employment injury.4 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.5
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty it must first be determined whether a fact of injury has been established.6
First, the employee must submit sufficient evidence to establish that he actually experienced the
employment incident at the time, place, and in the manner alleged.7 Second, the employee must

2

The signature on the form is illegible with a notation of emergency room medicine as a specialty.

3

5 U.S.C. § 8101 et seq.

4

C.S., Docket No. 08-1585 (issued March 3, 2009); Bonnie A. Contreras, 57 ECAB 364 (2006).

5

S.P., 59 ECAB 184 (2007); Joe D. Cameron, 41 ECAB 153 (1989).

6

B.F., Docket No. 09-60 (issued March 17, 2009); Bonnie A. Contreras, supra note 4.

7

D.B., 58 ECAB 464 (2007); David Apgar, 57 ECAB 137 (2005).

2

submit sufficient evidence, generally only in the form of medical evidence, to establish that the
employment incident caused a personal injury.8
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence.9 Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is a causal relationship between the employee’s diagnosed condition and the
compensable employment factors.10 The opinion of the physician must be based on a complete
factual and medical background of the employee, must be one of reasonable medical certainty,
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.11
Medical opinions, in general, can only be given by a qualified physician.12 Section
8101(2) of FECA provides that “physician” includes surgeons, podiatrists, dentists, clinical
psychologists, optometrists, chiropractors, and osteopathic practitioners within the scope of their
practice as defined by State law.13 Registered nurses, licensed practical nurses, and physician
assistants are not considered “physicians” as defined under FECA.14 Their opinions, therefore,
are of no probative value.
ANALYSIS
It is undisputed that the February 5, 2016 work incident occurred as alleged. The Board,
however, finds that medical evidence submitted is insufficient to establish that the work incident
resulted in an employment injury.
Medical evidence submitted to support a claim for compensation should reflect a correct
history, and should offer a medically-sound explanation of how the work event caused a
diagnosed condition.15 The record contains no medical evidence from a qualified physician.
Physician assistants and registered nurses are not considered physicians under FECA.16
The record includes a February 5, 2016 emergency department report from a certified physician
8

C.B., Docket No. 08-1583 (issued December 9, 2008); D.G., 59 ECAB 734 (2008); Bonnie A. Contreras, supra
note 4.
9

Y.J., Docket No. 08-1167 (issued October 7, 2008); A.D., 58 ECAB 149 (2006); D’Wayne Avila, 57 ECAB
642 (2006).
10

J.J., Docket No. 09-27 (issued February 10, 2009); Michael S. Mina, 57 ECAB 379 (2006)

11

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345, 352 (1989).

12

E.K., Docket No. 09-1827 (issued April 20, 2010); Allen C. Hundley, 53 ECAB 551 (2002).

13

5 U.S.C. § 8101(2); see S.E., Docket No. 08-2214 (issued May 6, 2009); Roy L. Humphrey, 57 ECAB
238 (2005).
14

Roy L. Humphrey, id.

15

D.D., Docket No. 13-1517 (issued April 14, 2014).

16

E.K., supra note 12; J.M., 58 ECAB 303 (2007); Roy L. Humphrey, supra note 13.

3

assistant, Mr. Arnett, and registered nurses, Ms. Kibler and Ms. Dahm. As they are not
considered physicians as defined under FECA,17 these reports are of no probative value on the
issue of whether appellant sustained an injury causally related to the February 5, 2016 work
incident.
The record also contains a February 5, 2016 duty status form with an illegible signature.
A medical report may not be considered as probative medical evidence if there is no indication
that the person completing the report qualifies as a physician as defined in section 8101(2) of
FECA,18 and reports lacking proper identification do not constitute probative medical evidence.19
The Board finds that the evidence appellant submitted is of no probative medical value
and, thus, insufficient to establish his claim.20 Appellant submitted insufficient medical evidence
to establish the injury caused by the February 5, 2016 employment incident.21
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish an injury due
to the accepted February 5, 2016 employment.

17

Supra note 13.

18

5 U.S.C. § 8101(2).

19

C.B., Docket No. 09-2027 (issued May 12, 2010); Richard F. Williams, 55 ECAB 343 (2004).

20

L.H., Docket No. 16-0868 (issued September 12, 2016).

21

OWCP procedures provide that if all of the following criteria are satisfied, a claim may be accepted without a
medical report: (1) The condition reported is a minor one which can be identified on visual inspection by a lay
person (e.g., burn, laceration, insect sting or animal bite); (2) The injury was witnessed or reported promptly, and
no dispute exists as to the fact of injury; and (3) No time was lost from work due to disability. Federal (FECA)
Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.3(c) (January 2013). As previously
noted, however, the alleged injury was controverted as not promptly reported, and it was not witnessed.

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated May 6, 2016 is affirmed.
Issued: November 23, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

